Citation Nr: 0201218	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  00-14 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether there is clear and unmistakable error in a rating 
decision dated in February 1946, which denied service 
connection for asthma.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from March 1944 to November 
1944.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In an unappealed rating decision dated February 1946, the 
RO denied service connection for asthma. 

3.  The February 1946 rating decision was adequately 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.


CONCLUSIONS OF LAW

1.  The February 1946 rating decision denying service 
connection for asthma is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991): 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  The February 1946 rating decision denying service 
connection for asthma was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO's February 1946 
rating decision contains legal error because the RO did not 
consider the applicability of regulatory provisions regarding 
aggravation of a pre-service disability.

As a preliminary matter, while the veteran's appeal was 
pending, legislation was passed that enhances the VA's duties 
to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A.  §§ 5102, 
5103, 5103A, 5107).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  38 U.S.C.A. § 5107, 
note (Effective and Applicability Provisions) (West Supp. 
2001).  

Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b), which is effective August 
29, 2001. 

The Board notes that where the law or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, the 
version of the law or regulations most favorable to the 
appellant applies unless Congress provides otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1990).  In this case, the 
RO has not developed or considered the veteran's CUE claim 
pursuant to the VCAA.  However, in light of a recent Court 
decision, the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  In this decision, the Court held that the VCAA does 
not require remand of all claims pending on its effective 
date, and that because CUE claims are not conventional 
appeals, but rather are requests for revisions of previous 
decisions, provisions of the VCAA are not applicable thereto.  
See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  

Historically, the veteran's claim of entitlement to service 
connection for asthma was first considered and denied in a 
February 1946 rating decision.  The RO denied the veteran's 
claim on the basis that there was no evidence of asthma upon 
physical examination.  In January 1997, the veteran filed a 
claim to reopen on the basis of new and material evidence.  
The RO, in a July 1997 rating decision, denied the veteran's 
claim for service connection on the basis that the medical 
evidence of record showed that the veteran's asthma 
preexisted service and was not aggravated beyond the normal 
progression of the disease during service.  In December 1999, 
the veteran filed a claim asserting that the RO's February 
1946 rating decision constituted clear and unmistakable 
error.  The RO issued a rating decision in March 2000, which 
determined that the RO's February 1946 rating decision was 
not fatally flawed at the time it was made.  The veteran 
filed a Notice of Disagreement in March 2000, and the RO 
issued a Statement of the Case in April 2000.  The veteran 
perfected his appeal in July 2000.

The pertinent evidence of record consists of the veteran's 
service medical records, a September 1996 Surgeon General's 
Report, and a VA examination report dated December 1945.  
According to the veteran's induction examination report, 
examination of the lungs was normal, as was a chest x-ray.  
The report also indicated that the veteran did not have any 
problems with asthma.  Service medical records dated July 
1944 and November 1944 show that the veteran was treated 
regarding his asthma.  With regard to the July 1944 records, 
the veteran complained of a cough and difficulty breathing.  
The veteran reported a history of severe asthma attacks prior 
to service.  In addition, the records indicate that the 
veteran had asthma since he was a child, which was usually 
present in the summer, fall, and in damp weather.  He was 
diagnosed with recurrent, chronic mild bronchial asthma.  The 
veteran's asthma was found to have existed prior to service, 
and was not found to have occurred in the line of duty.  The 
records also indicate that the veteran's asthma was treated 
with ephedrine.  In November 1944, the veteran was treated 
again for his asthma. In addition, the record indicates that 
the veteran had bronchial asthma since childhood, and 
experienced severe attacks every few months prior to entering 
service.  The record also indicates that the veteran was 
unable to complete basic training due to marked coughing and 
dyspnea.  Examination of the veteran's lungs showed that upon 
auscultation, the lungs were found to be full of mucous, and 
sonorous and sibilant rales were found through the right and 
left lung fields in both phases of respiration.  The veteran 
was diagnosed with severe, perennial bronchial asthma, of an 
undetermined cause, and was found to be unable to perform 
work in the Army.  The veteran's asthma was found to have 
existed prior to service.  However, the record is conflicting 
as to whether the veteran's asthma occurred in the line of 
duty.  It shows both "Line of duty yes" and a "[Line of 
duty] no" answer with regard to that determination.  
Additionally, a Certificate of Disability for Discharge, 
dated November 1944, states that the veteran had severe 
perennial asthma of an undetermined cause, which is 
incapacitating because exposure to dampness, dust, and 
excessive exertion causes coughing, shortness of breath, and 
wheezing.   The record states that the veteran's asthma had 
its onset during childhood, and lists the disorder as 
existing prior to service, aggravated by service, and 
occurring in the line of duty.   

Also of record is a September 1996 Surgeon General Report, 
providing a summary of the veteran's service medical records 
for 1944, which states that the veteran was diagnosed with 
bronchial asthma, which existed prior to service, and which 
was not incurred or aggravated in the line of duty.  
Furthermore, a December 1945 VA examination report states 
that the veteran did not require any medical treatment 
following his discharge from service, that his asthma attacks 
occur irregularly, and that physical examination was negative 
for findings of asthma. 

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  See 38 C.F.R. § 3.105(a) 
(2000).  The question of whether clear and unmistakable error 
is present in a prior determination is analyzed under a 
three-pronged test.  First, it must be determined whether 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

According to the United States Court of Appeals for Veterans 
Claims (Court) clear and unmistakable error is a very 
specific and rare kind of error.  "It is the kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell at 313).  
The Court has defined clear and unmistakable error as 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  
However, the mere misinterpretation of facts does not 
constitute clear and unmistakable error.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  The Court has also 
held that the failure to fulfill the duty to assist does not 
constitute clear and unmistakable error.  See Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

As stated earlier, the veteran claims that the RO did not 
accurately consider the applicability of regulatory 
provisions regarding aggravation of a pre-service disability 
in its February 1946 rating decision denying the veteran 
service connection for asthma.  The veteran did not file a 
Notice of Disagreement within one year of the RO's decision, 
and as such the RO's February 1946 decision is final.  See 
38 U.S.C.A. § 7105(a), (b)(1), (c) (West 1991) (A Notice of 
Disagreement must be filed within one year of mailing the 
notice of the RO's decision, or the RO's determination 
becomes final).  Therefore, the February 1946 rating decision 
is only subject to attack under the theory of clear and 
unmistakable error.

Having determined that the February 1946 rating decision is 
final, the Board further finds that the RO's decision was in 
accordance with the applicable laws and regulations, and was 
consistent with and adequately supported by the evidence of 
record.  In making its February 1946 decision, the RO 
considered the pertinent evidence of record at that time, 
including the veteran's service medical records, specifically 
an induction examination and a Certificate of Disability for 
Discharge.  The RO then concluded that the veteran was not 
entitled to service connection because there was no evidence 
that the veteran's asthma was incurred or aggravated by 
service, and because asthma was not found at the December 
1945 VA examination.  This determination was supported by the 
veteran's service medical records.  There was no evidence of 
record that suggested the veteran's disability did not exist 
prior to service or that the veteran's asthma permanently 
increased in severity during service. In this regard, the 
Board observes that the veteran's in-service occurrences of 
asthma were flare-ups and not a permanent aggravation of the 
veteran's chronic disorder.  "Mere recurrences . . . of 
seasonal asthma . . . do not establish [an] increase in 
disability."  See Act of July 13, 1943, Pub. L. No. 144, 
78th Congress, § 9(a)-(b),  3(b) (medical treatment during 
service for pre-existing conditions does not, by itself, 
establish an increase in severity).  Likewise, the veteran 
received no treatment for asthma following his service.  As 
such, there was no significant permanent change in the 
veteran's asthma during service. 

The Board reiterates that the standard for clear and 
unmistakable error requires that any such error compel the 
conclusion that reasonable minds could not differ, and that 
the result would have been manifestly different but for the 
error.  See Fugo at 43.  The February 1946 rating decision 
demonstrates that the RO considered the conflicting medical 
evidence and the findings at the December 1945 examination.  
The veteran's service medical records listed the diagnosis as 
bronchial asthma, which existed since the veteran's 
childhood.  Despite conflicting notations as to whether the 
veteran's asthma occurred in the line of duty or was 
aggravated during service, the Board finds that the service 
medical records and the December 1945 VA examination report 
provided an evidentiary basis to conclude that the veteran's 
asthma attacks in service were attributable to the natural 
progress of the disease.  Specifically, the service medical 
records stated that the veteran's shortness of breath and 
coughing occurred upon exposure to dampness, during excessive 
exertion, and during the summer and fall.  The VA examination 
occurred without these conditions present, and thus, was 
normal.  This indicates that the RO also applied the 
applicable provisions relating to aggravation of preexisting 
diseases or injuries during service.  

Further, the Board finds that even if it was error for the RO 
to not specifically discuss the provisions regarding 
aggravation of a pre-service disability in its February 1946 
rating decision, there was no evidence of record that the 
veteran's asthma was aggravated during his service.  As 
stated earlier, the veteran reported that he had severe 
asthma attacks on an intermittent basis prior to service, and 
the veteran's service medical records do not provide evidence 
that the veteran's asthma worsened beyond the normal progress 
of the disease.  The veteran was seen twice for his asthma, 
first in July 1944 and then again in November 1944.  
According to the July 1944 record, the veteran was seen for 
coughing and difficulty breathing.  The veteran was seen in 
November 1944 for an evaluation of his asthma on the basis 
that he was still coughing and wheezing.  In both records, 
the veteran's long history of asthma is noted.  The 
Certificate of Disability for Discharge states that the 
veteran's asthma existed prior to service.  In addition, 
there are no treatment records from service indicating that 
the veteran's asthma worsened during service.  As such, there 
is no evidence of an error that would have manifestly changed 
the result.

Moreover, until February 1, 1990, ROs were not required to 
specify, in each rating decision, the evidence considered and 
the reasons for the disposition.  See Crippen v. Brown, 9 
Vet. App. 412, 420 (1996).  Therefore, for the Board to 
determine that the RO committed clear and unmistakable error 
in its February 1946 rating decision because it did not 
specifically mention aggravation of a pre-service disability 
and did not articulate why the veteran's asthma was not 
aggravated during service would require the Board to presume 
that the RO did not properly discharge its duties.  Further, 
the veteran has not offered any evidence that the RO did not 
consider the laws and regulations regarding aggravation or 
that the result would have been any different but for this 
error.  Accordingly, the Board concludes that the RO 
considered all of the relevant law and evidence in the 
February 1946 rating decision.  As such, the February 1946 
rating decision was not clearly and unmistakably erroneous.


ORDER

The February 1946 rating decision was not clearly and 
unmistakably erroneous, and the appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

